Case: 17-10901      Document: 00514387081         Page: 1    Date Filed: 03/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 17-10901
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                      March 14, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

RONALD DUNBAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-433-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Ronald Dunbar appeals the 57-month sentence imposed following his
guilty plea conviction for being a felon in possession of a firearm, in violation
of 18 U.S.C. § 922(g). He argues that the district court reversibly erred in
assessing a base offense level of 24 because his prior Texas convictions for
aggravated assault do not qualify as crimes of violence under U.S.S.G.
§§ 2K2.1(a)(2) and 4B1.2. Dunbar urges that the Texas aggravated assault


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10901    Document: 00514387081     Page: 2   Date Filed: 03/14/2018


                                 No. 17-10901

statute does not have the use, attempted use, or threatened use of force as an
element of the offense and does not satisfy the generic definition of aggravated
assault.
      The Government has filed an unopposed motion for summary
affirmance, correctly asserting that the issue raised on appeal is foreclosed.
See United States v. Guillen-Alvarez, 489 F.3d 197, 200-01 (5th Cir. 2007)
(holding that a Texas aggravated assault conviction under Texas Penal Code
Ann. § 22.02 is a crime of violence under U.S.S.G. § 2L1.2); see also United
States v. Shepherd, 848 F.3d 425, 427-28 (5th Cir. 2017) (reaffirming the
continued validity of Guillen-Alvarez after Mathis v. United States, 136 S. Ct.
2243 (2016), and specifically holding that a Texas aggravated assault
conviction is a crime of violence under §§ 2K2.1(a)(2) and 4B1.2).
      Dunbar concedes that the sole issue raised on appeal is foreclosed by
Guillen-Alvarez, but he seeks to preserve it for further review. Accordingly,
summary affirmance is appropriate. See Groendyke Transp., Inc. v. Davis,
406 F.2d 1158, 1162 (5th Cir. 1969). The Government’s motion for summary
affirmance is therefore GRANTED, and the judgment of the district court is
AFFIRMED. The Government’s alternative motion for an extension of time
to file a brief is DENIED.




                                       2